Explanations of vote
Oral explanations of vote
(ET) Over the years, the scope of European Union consumer protection policy has developed very much to reflect changes in people's needs and expectations. Above all, owing to the rapid development of e-commerce, the cross-border dimension of consumer markets in the European Union has grown significantly, making it even more important to have consumer protection and, specifically, high-level consumer protection.
In my opinion, stronger supervision of the market and mechanisms of enforcement, and their effective and comprehensive implementation, are essential for increasing consumer confidence. Therefore, I supported the adoption of the report, and I supported its proposals for change.
Madam President, I supported this report. Effective consumer enforcement policy is central to the functioning of the single market.
We need to have a real and well-functioning internal market with a high level of consumer protection, which, unfortunately, is not the case today. We have the legislation in place, but it is not enforced properly in the Member States. Most importantly, our consumers do not feel safe because they do not know the rules and, in many cases, the compensation mechanisms are not working in the way they should.
The Commission should increase its efforts, ensuring that Member States apply directives correctly and that citizens are informed about their rights and, most importantly, that they are able to exercise those rights in practice.
(LT) Rapporteur, ladies and gentlemen, I definitely agree with this initiative. In particular, I agree with the strengthening of the SOLVIT network and the broadening of its activities. No expense should be spared in having information about this European structure's activities and opportunities spread in the national media, on the Internet or on television programmes. However, I can tell you all that there are double standards, the legislation is not applied in a uniform manner and there are even different penalties for the same activities. Thank you, that is exactly what I wanted to underline.
(IT) Mr President, ladies and gentlemen, I voted in favour of the Buşoi report because I believe that the service provided by SOLVIT is of fundamental importance in terms of a clear and transparent link between the institutions, citizens and businesses, which is one of the cornerstones of the European Union.
SOLVIT has proven to be an important tool for resolving the problems of citizens and businesses that want to make full use of the possibilities offered by the internal market. Many countries in the European Union still have barriers in their national legislation, which must be removed. I therefore feel that we should support the allocation of further funds, the recruitment of further specialised staff and improvement of the visibility of this service, including at local authority level, where it could be very useful.
(CS) As the shadow rapporteur, I would like to thank all Members for the fact that our report on the SOLVIT network has been passed by Parliament with such an absolute majority. It gives a clear signal to the Council and the Commission to take our recommendations seriously, which should ensure that this useful instrument for citizens and entrepreneurs is better exploited. All that is required is for entrepreneurs and citizens actually to know about this instrument. I would like to believe that next year, the Commission will present Parliament with a fully-fledged annual report where the public will learn about complaints concerning the denial of rights that are otherwise supposed to be guaranteed by European legislation.
(PL) Madam President, I would like to give reasons for the way I voted on Mrs de Brún's report. Thank you very much for drawing up this document. Having requirements for the transport of animals means that we are not only protecting animals but, above all, that we are caring for the safety and health of people. I would like to express support for measures intended to prolong the transitional regime and, as a result, to end the problem of rabies in the European Union. Of course, we should be careful and reasonable on the question of the free flow of pets in the Union, and should also take into account the opinions of experts from research institutes.
(CS) I voted for an extension of the transitional period during which some states can apply exemptions, because these states have undertaken not to apply in the future for a further extension of exemptions in relation to veterinary conditions. I understand the concerns of Ireland, Malta, Sweden and the United Kingdom, because they have stricter requirements regarding documentation for pets travelling with their owners to their home countries. The main risks are rabies, echinococcosis and diseases transmitted by ticks. It must be said, of course, that the inconsistency of allowing some states to have a transitional period is something we must eliminate in the future and that it is essential for us to act jointly and to have harmonised legislation.
(DE) Madam President, on the one hand, I can understand it being in the interests of the individual Member States to insist on an extension of the special arrangements in connection with the import of pets. On the other, however, we must always be careful to ensure that the expenditure is proportional to the benefits. In this case, we have not managed to do that to a satisfactory extent. This is why I have abstained from voting. What we particularly need is, on the one hand, suitably effective external protection with regard to imports within the European Union, but also, increasingly, on the other hand, harmonisation within the European Union, because that is also in the interests of consumers who, after a certain point, can get rather lost if different conditions apply to importing into country A than to importing into country B.
Madam President, I voted against the proposal, mainly because I come from the United Kingdom. I think we have good laws in place to deal with this already and we do not want the threat of rabies hitting our island.
I am also rather perplexed as to why this proposal only refers to dogs, cats and ferrets, and I would also make the observation that a certain Screaming Lord Sutch proposed this 25 years ago and he must be looking down very pleased today.
But then, many of my electors in the West Midlands of the United Kingdom will think that many of the policies coming from this House are Monster Raving Loony policies.
Madam President, it is a pleasure to see you back in the chair.
We occasionally get these messages coming out of the Commission that the EU is doing enough. It should do less, but do it better, concentrate on the really big things.
And then we have all these motions on things like what pets we are allowed to take where. I think there is an issue of proportionality here is there not? Countries have different national conditions. Our country is an island without land borders and we are perfectly capable of reaching sensible proportionate bilateral or multilateral agreements with each other.
Do we really think that we would be better off creating a new administrative bureaucracy in the hands of the same geniuses who brought us the common agricultural policy, the common fisheries policy, the unaudited budgets and all of the rest of the apparatus of acquired EU law? Surely this is something that could be left to the Member States.
(ET) The objective of the Schengen area is freedom of movement. It is illogical that many holders of long-stay visas have considerably less freedom of movement in the Schengen area than those who have short-term visas. The Union's Visa Code should take effect in a month's time, although, as the analysis of the actions taken by Member States on long-stay visas and the awarding of residence permits shows, various versions and implementations are in place, with the consequence that citizens' fundamental rights have been violated.
With the help of the Commission's proposals, practical problems and delays with the awarding of residency permits would be avoided, which - as I have mentioned - have thus far been observed in many Member States. This is a very pressing matter: the Visa Code should be coming into effect very soon, and I supported the proposals in the report.
(CS) I have supported this regulation, which will facilitate the movement of persons with long-stay visas in the Schengen area. It is logical that students, research workers and entrepreneurs from third countries should have the right to move around the entire Union if they have acquired a visa in any Member State.
However, I would like to appeal again to other countries to show solidarity with the Czech Republic, which is fighting in vain against the introduction of visa requirements by Canada. This amounts to an unprecedented disparity between citizens of the European Union. Canada is now considering the introduction of visas for other countries, for example, Hungary, and we cannot take this lying down. It is the over-generous and therefore tempting conditions for asylum seekers that are to blame for this. They literally provoke abuse of the system. Canada has promised to amend them, but is doing nothing. I would like to apologise for again taking the opportunity to draw attention to this issue.
(HU) As we heard during the debate, the proposal is to facilitate travel within the European Union for third-country nationals holding a long-stay D visa issued by a Member State. This is to provide a solution to situations when, for one reason or another, some Member States are unable or unwilling to issue a residence permit for third-country nationals in time, or they do not apply the framework provided by the Schengen regulations properly. The Hungarian Fidesz delegation abstained from final voting on this law because so far, Hungary has been able to transpose legislation correctly, there were no problems, and by using the opportunities provided by Schengen, we were able to provide this more efficiently. At the same time, we would like to emphasise that it is in the interest of Hungarian minorities living as third-country nationals in the neighbourhood of the European Union to be able to reside legally in EU Member State territories without any excessive administrative burdens. This requires laws both at Community and Member State level which do not counteract each other but reinforce our objectives.
Madam President, there are a lot of good things in this report but I simply cannot support paragraph 35 which calls for the introduction of a common consolidated corporate tax base (CCCTB).
One of the things we are told about CCCTB is that it will be more efficient and that it will simplify matters. But, given that, as it now stands, companies can opt in or opt out, we would end up with 28 tax bases instead of the current 27, and that is hardly simplification.
Also, as it is currently proposed, CCCTB would mean the redistribution of European profits across the EU, so a country like my own, Ireland, which exports a lot of what it produces, would be penalised because the profits, of course, would be at the point of sale. It does seem a little bit strange since at the core of the EU, we have the free movement of goods, so therefore we would end up, if we use CCCTB, by penalising exporting countries.
Finally, I also believe that its introduction would damage Europe's capacity to attract foreign direct investment, because the rules as such would not apply to the Member State in which it was located but would be by some reference to a complicated formula which can only be calculated in retrospect, so I believe that would certainly damage our capacity to attract foreign direct investment.
(PL) Madam President, at the outset, I would like to thank my colleague for preparing this report, a report which is significant for economic growth. I fully endorse the author's observations and remarks about introducing and enforcing Community law in the Member States. An efficiently functioning single internal market is an indispensable element of a stable economy, something which is very much needed in times of crisis. Effective use of the potential of this market depends on effective cooperation between the institutions at national and European level. Reducing the administrative burden, efficient communication between the appropriate offices, simplification of procedures and harmonisation of legislation will result in the rapid and effective transposition of directives in the Member States. Furthermore, publication of current data and effectively informing citizens and business people about their rights and the situation in the market will help improve the market's function and will improve transparency of its principles, ensuring equal conditions for competition.
(LT) Madam President, rapporteur, ladies and gentlemen, I agree with the initiative and trust that it can help people and companies at national level. However, without clear and strictly regulated monitoring of the situation of the internal market and legal system, I doubt whether it will be possible to effectively save these market players, regardless of their size and the services used. Strict penalties must be laid down if, following an analysis, obvious violations are found. Practices absolutely must be observed when investigating complaints at international level and to lay down criteria. Unfortunately, the sad statistics in my state show that in eight out of ten international cases currently being investigated, State institutions or courts are found to have acted improperly. Therefore, I think that without the clear regulation of penalties, it will be impossible to achieve the desired result. I would like attention to be drawn to this.
(ET) In order to create a stable and innovative economic environment, it is absolutely necessary to have a properly working internal market. The internal market will not work properly, however, unless the provisions of the Union affecting its operation are adopted by all its Member States. Their adoption can, in turn, only be successful if the parliaments of the Member States are involved in the process of adopting the legislation. Their adoption is also essential from the point of view of parliamentary supervision. Since these positions were also reflected in the report, I wholeheartedly supported the adoption of the report.
(CS) Parliament has, as expected, approved all three reports on the functioning of the internal market. In the case of the report of Countess von Thun Und Hohenstein, however, the Socialists and the Greens have taken exception to the proposal for the performance of regular checks into the functioning of the internal market. They argue that it would damage the agreed social and environmental standards. We all know, however, that these standards come at a price, and we also know that they make possible a higher quality of life in the European Union. The left have not explained in today's debate why they are so afraid of this value being quantified. I have voted in favour of everything.
Written explanations of vote
The Commission's proposal relates to the allocation of the financial intermediation services indirectly measured (FISIM) for the establishment of the gross national income (GNI) of the Member States used for the purposes of the European Union's budget and its own resources.
The FISIM represent a part of the product of financial institutions which does not come from direct sales of services at a fixed price, but rather by charging an interest rate on the loans which is higher than that applied to deposits.
The Commission proposes to proceed to the allocation of FISIM for the establishment of GNI and considers that this should be effected retroactively from 1 January 2005, the date of the entry into force of Regulation (EC) No 1889/2002. However, the proposed retroactive implementation from 1 January 2005 poses problems for the precise extent of this retroactivity.
Therefore, we agree with the rapporteur's position, advocating that the allocation of the FISIM for establishing the GNI should not begin until 1 January 2010. This ensures that the allocation of the FISIM is properly carried out from 2010, resulting in a more accurate calculation of the GNI.
The allocation of financial intermediation services indirectly measured (FISIM) for the establishment of the gross national income (GNI) of Member States used for the purposes of the European Union's budget and its own resources is an old issue, and one that should have been implemented in 2005. However, the need to test this method in order to assess its accuracy and gauge whether it has actually been providing reliable results for the correct assessment of the economic activity in question has delayed its implementation. I agree that the implementation of this method should not have any retroactive effect, so as to avoid conflict between Member States and possible legal action.
Using the Globalisation Adjustment Fund as a useful instrument to tackle the consequences of the economic and financial crisis is a very worthy initiative that makes a practical response in terms of financial aid. It is important to point out that mobilisation of this fund should be an incentive for redeploying redundant workers.
I hope that the requests of other countries, such as Italy, which need to ask for intervention of this special fund to support employees of those companies that are paying the price of the crisis and which are forced to make cuts, are also upheld. In this regard, I would nevertheless like to ask the Commission for more flexibility in assessing admissibility criteria for the fund, which should also be activated in the case of structural problems in small and medium-sized local industrial zones.
The European Globalisation Adjustment Fund (EGF) was set up to provide additional assistance to workers affected by the consequences of major changes in the structure of international trade. The remit of the EGF was increased for potential recipients nominated from 1 May 2009, so that it now includes, and correctly so, assistance to workers made redundant as a direct result of the global financial and economic crisis.
I support the present proposal to mobilise the sum of EUR 6 199 341 to assist Germany, in response to the German request made on 13 August 2009, with the intention of providing assistance to workers made redundant within the Karmann Group, an automotive firm.
In 2008, the three institutions confirmed the importance of guaranteeing that there would be a quick procedure to approve decisions to mobilise the fund, with the aim of being able to help people within a useful time period. Seven months were required to adopt this decision. I hope that the procedure to activate the Solidarity Fund will be undertaken more quickly, in order to make it possible to confront calamitous situations which require an immediate response, such as the recent tragic case of Madeira.
The German Karmann Group, once a prosperous and competitive firm, has been grappling with the crisis in the automotive sector and has filed for bankruptcy, having recently undergone a partial purchase by Volkswagen. The mobilisation of EUR 6 199 341 from the European Globalisation Adjustment Fund is needed to support and assist 1 793 redundant workers from that group.
According to the Commission, the eligibility criteria for the mobilisation of this fund have been met, which means that the European Union is fully justified in quickly assisting workers who are experiencing difficulties.
I hope that this difficult period in the lives of the redundant workers will allow them to improve their abilities and qualifications, and that these improvements will allow them to be reintegrated into the labour market swiftly.
The European Globalisation Adjustment Fund (EGF) was set up to provide additional assistance to workers made redundant as a consequence of significant changes in the structure of international trade. In this way, solutions are being sought for their reintegration into the labour market.
The interinstitutional agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. The present proposal relates to the mobilisation of a total sum of EUR 6 199 341 from the EGF to assist Germany, with the intention of providing assistance to workers made redundant within the Karmann Group, an automotive firm.
According to Article 6 of the EGF regulations, we must ensure that this fund supports the individual reintegration of workers made redundant in new firms. The EGF is not a replacement for actions that are the responsibility of firms under national legislation or collective agreements, nor does it finance the restructuring of firms or sectors.
It needs to be emphasised again that, within the context of mobilising the EGF, the Commission must not systematically transfer subsidies for payments from the European Social Fund, as the EGF was created as a specifically separate instrument, with its own objectives and prerogatives.
The requests for action by this fund have been successful. This instance involved responding to a request for assistance by Germany as a result of redundancies in the car industry, within the Karmann Group.
Before saying anything else, it is important to note that this fund can only partially alleviate some of the consequences of the serious economic and financial crisis, in view of the imposed budgetary restrictions (which limit it to EUR 500 million per year) and the restrictive eligibility criteria with which it operates. It has already been some time since the number of workers made redundant as a result of the so-called 'restructurings' significantly exceeded the initial estimates of the Commission regarding the number of workers who would come to benefit from the fund.
What is needed is a clear break with the neoliberal policies that are causing an economic and social disaster within the countries of the European Union before our very eyes. Obviously, responses to this disaster also need to be more than merely palliative. Neither can we omit to point out the injustice of a regulation which benefits countries with higher incomes to a greater extent, particularly those with higher levels of salaries and unemployment support.
We emphasise the urgent need for a real plan to support the production and creation of jobs with rights in the countries of the European Union.
I am very pleased that the European Parliament has today decided to grant EUR 6.2 million in assistance to workers made redundant from the automotive supplier Karmann. The European Union is thus contributing 65% of the EUR 9 million available in total. These funds are to be used to offer around 1 800 people additional re-education and training measures to enable them to find work again as quickly as possible. This is a tangible contribution by the European Union to assisting people during the crisis. By doing this, the EU is showing very clearly that it is willing and able to provide support even to individuals in crisis situations. It is important now that the money is made available smoothly and immediately to enable these people to return to the labour market quickly. However, in addition to this individual assistance for the workers affected, the European Union also needs to take additional measures to deal with the effects of the financial crisis. Globalisation in the sense of the division of labour at international level (sharing of prosperity) is appropriate and important. However, the Commission, the European Parliament and the Member States must work harder to promote fair competitive conditions in their international economic relations in order to avoid disadvantaging individual countries or sectors.
in writing. - This proposal on behalf of the mobilisation of EGAF for German workers - as well as the proposal from the Lithuanian refrigeration sector - was to be among the first beneficiaries of the fund in 2010. Both are worthy applications. I welcome the new Commission's commitment to continuing this fund which provides people with a 'hand up' as opposed to a 'hand out' following redundancy. My own constituency has benefited from this fund and I hope it continues to do so in future The global downturn has severely reduced the demand for luxury items and even though this makes the current troubles of the motor car industry understandable, it makes it no less saddening. The situation in Germany is particularly difficult due to sheer numbers; 2 476 redundancies are concentrated in the same area, around the same industry. It is my hope that the EUR 6.199 million will help produce a successful way out of the crisis for the workers, their families and the area
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that.
This support is essential for helping the unemployed and victims of relocations that occur in a globalised context. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of companies, and it is fundamental in helping them have access to new employment in the future. The EGF has already been used in the past by other EU countries, particularly Portugal and Spain, so we should now grant this aid to Germany.
I voted in favour of the report on the mobilisation of the European Globalisation Adjustment Fund. In this instance, Germany requested support in connection with redundancies in the automotive industry - specifically in the Karmann Group. In this connection, it is important to mention that the money from the fund is used for the reintegration into the labour market of individual workers who have been made redundant and not to compensate for any necessary restructuring measures for companies or sectors. Out of solidarity with our neighbouring country and with the workers, the money that is, unfortunately, made necessary by continuing globalisation and the economic and financial crisis caused by speculators on both sides of the Atlantic, should, in my opinion, be made available immediately.
I voted in favour of the European Parliament resolution on the mobilisation of the EGF to support the 2 476 people made redundant in Germany's automotive industry. The period of unemployment will be used by the German authorities for a broad upgrading of skills levels, not only with regard to vocational training and higher education, but also to allow migrant and low-skilled workers to achieve basic skills to help them become reintegrated into the labour market.
At European level, we are facing in the automotive manufacturing industry similar situations in Sweden, where 2 258 workers have been made redundant, in Austria, where 774 redundancies have been made in companies manufacturing motor vehicles, trailers and semi-trailers, and in Belgium, where the industry has made more than 2 500 employees redundant. Throughout Europe, more than 8 000 jobs will be lost due to restructuring of the automotive manufacturing industry.
The financial assistance offered to redundant workers should be made available as quickly and efficiently as possible. However, this is a short-term measure which will not resolve the problem of disappearing jobs. The EU needs a strong industrial policy in the automotive manufacturing industry in order to keep existing jobs and even create new ones.
Today, we voted on three applications for assistance from the European Globalisation Adjustment Fund. I supported all three applications, since I believe that the assistance provided by this fund is particularly needed by our people at this time. In May 2009, the European Commission allowed deviation from the provisions of the regulation in exceptional circumstances and taking into account the situation that has come about during the economic and financial crisis allowed assistance to be targeted at the unemployed.
I am very sorry that some Member States where unemployment is particularly high, and the level of poverty is very high, were unable to apply for assistance on time and benefit from the opportunities provided by this fund and to offer assistance to the unemployed. I think that the European Commission should also explain whether the assistance provided from this fund is being used effectively and whether this assistance is bringing real added value to the people for whom it is intended.
I voted for this report since financial aid from the European Globalisation Adjustment Fund (EGF) will help redundant workers to return to and integrate into the labour market. During the financial and economic crisis, the level of unemployment in Lithuania grew significantly over 12 months, and it is therefore necessary to adapt to the effects of the crisis and ensure at least temporary financial assistance in order to provide jobs for the redundant workers of the company Snaigė. In this case, we are not talking about a few workers made redundant by the company, but about a huge number of people, around 651 workers, in the 25-54 age group. I am pleased that the long awaited vote on the allocation of temporary financial assistance took place today, as this sensitive matter concerning the Lithuanian company and its redundant workers was delayed and some of the workers of the company in question lost their jobs as far back as November 2008. I hope that the funds approved by today's vote will be allocated purposefully and effectively.
One of the characteristics of the European Globalisation Adjustment Fund is that it seeks to promote the entrepreneurial spirit. This promotion must be understood by the European institutions and national governments as a crucial element in confronting the challenges facing the European productive sector.
I recognise that public action should take place not only through this form of promotion but also, and crucially, by removing artificial and bureaucratic obstacles to entrepreneurial activity. There is still much to be done in this respect.
It is right that there should be measures seeking to test, reallocate and retrain those who have become unemployed as a result of globalisation, for example, the workers in the Lithuanian refrigeration sector, particularly in the company AB Snaigand two of its suppliers. However, it is no less right that there should be measures that, by preserving justice and healthy competition, seek to strengthen companies and their workforces in the context of an economy that is open and increasingly competitive.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that.
This support is essential for helping the unemployed and victims of relocations that occur in a globalised context. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of companies, and it is fundamental in helping them have access to new employment in the future. The EGF has already been used in the past by other EU countries, particularly Portugal and Spain, so we should now grant this aid to Lithuania.
Today's resolution that the European Union supports the use of the European Globalisation Adjustment Fund with three reports, of which two deal with Lithuania and one with Germany, is to be welcomed in every way, and shows concretely that the European Union can directly alleviate the situation of people who have been made redundant, and that it can help with their retraining. In Estonia, over 30 000 people in the building sector have lost their jobs in the last eighteen months, and I would therefore call on the Estonian Government and the Ministry of Social Affairs to ask boldly for help from European Union funds, which were envisaged for this type of situation. It is worth noting that although today, Germany and Lithuania received support, according to Eurostat data, unemployment is highest in Spain, Latvia and Estonia, which might also think about how the European Union could give them direct help.
Rapporteur, ladies and gentlemen, I welcome this initiative to support company workers who have suffered from the globalisation process. I support it wholeheartedly and am pleased that in this instance, people in Lithuania will receive aid. In general, I believe that this fund's total should be increased several times over, by reducing allocations elsewhere. I am convinced that such a fund must also cover company owners. Often, they suffer so much that later, they are unable to get back on their feet and start a new business. In many cases, company owners suffer more than their workers: to take risks while doing business, to create jobs and to pay taxes, they put up not only their shares, but their personal property as well. Therefore, it would be beneficial if - taking each case individually - we were to examine the possibility of also providing assistance to company owners, who have suffered from globalisation and the global economic crisis.
I am pleased that today, we had a vote on the allocation of funds from the European Globalisation Adjustment Fund (EGF), with the aim of earmarking EUR 1 118 893 in financial assistance for workers made redundant from 128 companies in the construction sector in Lithuania. The construction sector in Lithuania is going through tough times, since there has been a huge decline in construction demand due to the financial and economic crisis, and in the recession, it is very difficult for Lithuanian citizens to obtain loans to build or purchase a home. I voted for this report, since this EU financial assistance will help people who have become victims of globalisation to find work and return to the labour market and will help them to escape the grip of the recession. Therefore, in this situation, we must show solidarity with the workers who have been made redundant precisely because of changes in the global economy and the reduction in jobs in certain sectors caused by the financial crisis.
The fact that more and more European countries have sought the mobilisation of the European Globalisation Adjustment Fund (EGF) makes it clear that the effects of this phenomenon have been felt by all sides, justifying in itself the name which has been given to the fund.
Whilst globalisation has been shown to be beneficial at a global level, it is nevertheless necessary to pay attention to the occasions where, due to its effects, the less competitive sectors are affected. One such case is that of the Lithuanian construction sector.
The fact that the fund is a prompt, specific and time-limited form of assistance requires all political decision makers, business leaders and workers to develop new ways of restoring lost competitiveness and accessing new markets. Otherwise, assistance such as that of the EGF will be merely palliative and will end up being shown to be insufficient.
The European Globalisation Adjustment Fund (EGF) was set up to provide additional assistance to workers made redundant as a consequence of significant changes in the structure of international trade. In this way, solutions are being sought for their reintegration into the labour market.
The European Union must use all measures at its disposal to react to the consequences of the global economic and financial crisis, and within this context, the EGF can play a crucial role in aiding the reintegration of workers who have been made redundant.
The interinstitutional agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. The present proposal relates to the mobilisation of a total sum of EUR 1 118 893 from the EGF to assist Lithuania, with the aim of supporting the workers made redundant in the 128 firms operating in the civil construction sector.
It needs to be emphasised again that, within the context of mobilising the EGF, the Commission must not systematically transfer subsidies for payments from the European Social Fund, as the EGF was created as a specifically separate instrument, with its own objectives and prerogatives.
The requests for action by this Fund have been successful. This instance involved responding to a request for assistance by Lithuania as a result of the redundancies that have occurred at 128 firms active in the civil construction sector.
Before saying anything else, it is important to note that this fund can only partially alleviate some of the consequences of the serious economic and financial crisis, in view of the budgetary restrictions imposed (which limit it to EUR 500 million per year) and the restrictive eligibility criteria with which it operates. It has already been some time since the number of workers made redundant as a result of the so-called 'restructurings' significantly exceeded the initial estimates of the Commission regarding the number of workers who would come to benefit from the fund.
What is needed is a clear break with the neoliberal policies that are causing an economic and social disaster within the countries of the European Union before our very eyes. Responses to this disaster also need to be more than mere palliatives. Neither can we omit to point out the injustice of a regulation which benefits countries with higher incomes to a greater extent, particularly those with higher levels of salaries and unemployment support.
We emphasise the urgent need for a real plan to support the production and creation of jobs with rights in the countries of the European Union.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that.
This support is essential for helping the unemployed and victims of relocations that occur in a globalised context. In this particular case, the aim is to help those made redundant by more than 120 companies in the civil construction sector that were forced to close their doors due to the great crisis affecting the sector.
The European Globalisation Adjustment Fund (EGF) is aimed at helping all those affected by the consequences of major structural changes in the patterns of global trade and to assist in their reintegration into the labour market. The EGF has already been used in the past by other EU countries, particularly Portugal and Spain, so we should now grant this aid to Lithuania.
In September 2009, Lithuania submitted a request for assistance to use the European Globalisation Adjustment Fund (EGF) in connection with the redundancies which were made in 128 firms in the civil construction sector. I voted for the European Parliament Resolution on the mobilisation of the EGF for building construction in Lithuania.
I believe that an eco-efficient economy and construction of energy-efficient buildings can help bring about economic recovery in the EU. It is estimated that these sectors can create around 2 million jobs across Europe by 2020.
In 2006, there were approximately 2.9 million firms operating in the construction sector, generating EUR 510 billion and providing jobs for 14.1 million people at EU-27 level. As a result of the economic and financial crisis, during the first and second quarters of 2009, the volume of activity in the construction sector in Lithuania fell by 42.81% and 48.04% respectively, compared with the early part of 2008. This is having an adverse impact on Lithuania at a time when it has one of highest unemployment rates in the EU. The construction sector has been particularly affected, accounting for the loss of nearly 10% of jobs in Lithuania in 2008 alone.
I wholeheartedly support this initiative and am voting in favour of the assistance for construction company workers, who have suffered from the current global crisis and the globalisation process. I am sure that all of us are more than a little guilty in being unable to stop the bubble inflated by estate agents and construction organisations. It was clear that it would lead to a crisis. The duty of politicians is to serve the people and prevent misfortune. Therefore, in voting for this project, I propose and ask for the financial assistance to be increased, since EUR 1 one million is only a drop in the ocean for the hundreds of companies that have suffered and which employ tens of thousands of workers. Speaking to people who work in precisely such companies, I have heard that people no longer believe in either their own state or the European Union. Thus, by increasing this type of assistance, we would improve the image of the European Union itself and strengthen faith in the national states.
in writing. - I fully support the two reports by Reimer Böge that have been adopted by Parliament on financial support for redundant workers in Lithuania from the European Globalisation Adjustment Fund, and I am grateful to other colleagues who supported them. Unfortunately, I was late for this vote because on my way to the plenary chamber, the lift was not working.
Both reports - on the situation in the construction sector and on the company Snaig- represent the most acute unemployment cases in Lithuania. The EU financial support will alleviate the hardships Lithuanian workers are facing.
The construction sector is one of the hardest hit in Lithuania. Now more than a hundred companies have been forced into bankruptcy. The EUR 1.1 million will target almost 1 000 workers in this highly sensitive and hard-hit sector.
The situation is very similar with Snaig- the support of EUR 258 000 from the EGF would target 650 redundancies in a city that has one of the highest unemployment rates - nearing 20% now.
Even though this might be only the tip of the iceberg of the unemployment problem in Lithuania, the financial support will help those in most need.
The European Globalisation Adjustment Fund (EGF) was created in 2006 in order to provide additional assistance to workers affected by the consequences of significant changes in the structure of international trade and to assist in their reintegration into the labour market.
From 1 May 2009, the remit of the EGF has been expanded and it now includes assistance to workers made redundant as a direct consequence of the economic and financial crisis. At this time when we are facing this severe economic and financial crisis, one of the principal consequences is an increase in unemployment. The EU must use all the means at its disposal to respond to the consequences of the crisis, particularly in terms of the assistance to be provided to those who are facing the reality of unemployment on a daily basis.
For these reasons, I voted in favour of the present proposal on the mobilisation of the EGF to assist Lithuania, with the objective of supporting the workers made redundant in the 128 firms operating in the civil construction sector.
in writing. - Whilst we are opposed to EU membership and therefore EU funding, the money in this fund has already been allocated and is not therefore 'new' money.
We would prefer help for redundant workers to be funded by national governments. However, for as long as the EU is the competent authority, help for redundant workers must, apparently, come from this fund.
There will be critics in the UK of this money being paid to German and Lithuanian workers. However, if it were to be proposed to provide funds for (say) our steelworkers from Corus, we could not oppose such a contribution. Therefore, we cannot logically oppose these contributions.
Mr President, ladies and gentlemen, we voted in favour of Mr Böge's reports on mobilisation of the European Globalisation Adjustment Fund, thinking, above all, of those workers being made redundant. However, in doing so, we also felt a degree of unease. For in truth, this fund is as much good as a sticking plaster on a wooden leg in view of the wideranging social consequences of your irresponsible, excessively free market policy.
At times, it gives the impression, despite your denials, of using European taxpayers' money to fund policies designed to relocate and restructure large companies, while simultaneously giving the Europe of Brussels the cheap option of declaring itself 'in solidarity with' the unemployed it is creating. Another reason for our unease: the thresholds required to qualify for these funds, especially in terms of the numbers of redundancies. For it is primarily and, once again, except in exceptional cases, the very large companies which benefit from them. It would appear that the workers of medium-sized, small and very small enterprises, the small businessmen and women who are shutting up shop, have been passed over yet again where economic and social policy is concerned.
We voted in favour of this resolution so as to ensure the environmental sustainability of the Atlantic regions, particularly the islands of the European Union. These constitute an essential part of its maritime area and are facing problems and specific needs, such as environmental problems.
The case of the Azores is worth noting, as it has the largest Exclusive Economic Zone in the European Union. Under the scope of the present discussion, it is necessary to ensure environmental surveillance of the waters of the Atlantic, as the people of these islands depend on the good environmental condition of their marine waters. It is therefore important to clearly define minimum objectives for environmental quality along with monitoring programmes that can ensure this sound environmental condition.
There is also a need to address the cases mentioned by the rapporteur, such as navigation accidents or plastic bags, which can have devastating consequences for economic, social and environmental sustainability in the Atlantic regions. This calls for the implementation of specific measures appropriate to the environmental and socio-economic reality of the marine ecosystems within the Atlantic.
This is why the signing of such agreements is important for the sustainable development of populations that depend on the Atlantic.
I welcome the signing of this additional protocol to resolve a political conflict which has prevented Spain and Morocco from ratifying the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution (Lisbon Agreement). The protection of coasts and waters is strategically important for the socio-economic well-being of coastal communities, local development, employment, and the preservation and creation of economic activity. It needs to be ensured that all the European Union's marine waters are kept are in a good environmental condition in order to guarantee sustainable development. The present protocol is directly linked to issues such as environmental protection, climate change, safety, public health, regional development, relations with third countries and development cooperation. This protocol, which will allow a variety of forms of pollution in the Atlantic to be combated, is crucial for ensuring the fight against contamination or the risk of pollution in seas or on coasts, through a mechanism that is aimed at ensuring cooperation between the contracting parties in case of a pollution-causing accident, and which will oblige them to establish and implement their own emergency structures and plans.
in writing. - I voted no to this report and in doing so, was mindful of a good news story in respect of our marine environment. The rapporteur mentions the 'plastic soup', the drifting mass of plastic and rubber in the Pacific Ocean, and notes what is described as an increasing problem in the Atlantic Ocean of lost fishing nets. In this respect, it is worth mentioning the work of KIMO International and their 'Fishing for Litter' Project. Originally started in March 2000 by the Dutch Government and Dutch fishermen, the project was aimed at clearing the North Sea of litter, using fishing nets. KIMO International has since expanded this project to harbours in the UK, Sweden and Denmark, with EU financial assistance.
Since 2001, EU fishermen have removed hundreds of tonnes of rubbish from our seas and returned it to land where it is collected and disposed of responsibly. All of the EU fishermen involved in this project need to be applauded for their dedication, which removes waste permanently from the sea, benefiting the fishing industry, wildlife and the environment.
The EU has signed a group of agreements with individual Member States and neighbouring third countries relating to the sea, including the Helsinki Convention, the Bonn Agreement, the Barcelona Convention and the so-called Lisbon Agreement. The aim of these agreements is to secure individual and collective measures in case of the risk of pollution, or pollution that is already happening at sea or in coastal areas. Although the Lisbon Agreement was signed in 1990, it never entered into effect, due to a territorial dispute between Spain and Morocco. A supplementary protocol resolving this dispute was signed by all the signatories in 2008 and therefore nothing should prevent the adoption of the Lisbon Agreement. The rapporteur mentions in the report two persistent and growing problems relating to pollution of the sea and the coastal areas, the first of which is the vast floating mass of plastic and rubber items in the Pacific Ocean, covering an area 34 times greater than a medium-sized Member State such as the Netherlands. The second persistent problem which Anna Rosbach mentions, and for which she seeks a solution, is the quantity of old, discarded and lost fishing nets. This report is an example of constructive work aimed at solving the main problems in the area of marine and coastal pollution, and I am therefore supporting it with my vote.
Twenty years after it was signed, the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution, agreed between Portugal, Spain, France, Morocco and the EU, is now ready to enter into force, following ratification by all the contracting parties. The Council now proposes to conclude, on behalf of the European Union, an additional protocol which will finally allow the agreement to enter into force.
This agreement is of supreme importance to Portugal, bearing in mind the length of its coastline and the importance of the sea for its national economy, and not forgetting the Erika and Prestige disasters. I therefore congratulate the Council and the Member States on the conclusion of this additional protocol and I hope for the swift and effective entry into force of the agreement as this will provide our coastlines with greater protection against environmental disasters such as those which, unfortunately, have blighted our coasts in the recent past.
I am delighted at the adoption of this report as it will allow the entry into force of a network of regional agreements on marine pollution which have been signed between the EU and certain Member States and neighbouring third countries.
In this case, we have the Lisbon Agreement, which was signed in October 1990 but which has never entered into force due to a territorial dispute between Spain and Morocco, two of the contracting parties, over the southern boundary (Western Sahara) endorsed in subheading c) of Article 3 of the agreement.
The additional protocol, which found a solution to the conflict and an acceptable wording for subheading c) of Article 3, was only signed in May 2008 by Portugal, Spain, France and Morocco.
With the conclusion of this additional protocol, the Lisbon Agreement can enter into force, 20 years after it was signed. As well as its security aspects, this protocol covers environmental protection. We are all aware of the ecological disasters which have threatened the coasts of our countries in recent years. It is hoped that these rules will help to avoid accidents like the Erika and the Prestige, as the sea does not have any physical or political boundaries and requires sharing of efforts and concerted action.
The European Community has participated in different regional agreements on maritime pollution which facilitate mutual assistance and cooperation between Member States. This network of agreements appears in the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution (Lisbon Agreement), promoted by Portugal, which has not entered into force due to a territorial dispute between Spain and Morocco. I believe that, in the name of the environmental rules promoted by the EU, and once an agreement has been reached on the additional protocol, the Lisbon Agreement can finally be put into practice.
in writing. - (DE) The Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution forms part of a network of regional agreements concerning the protection of the marine environment, which the EU has concluded with individual Member States and neighbouring third countries. The protection of our oceans, which function as a source of food for millions of Europeans, is also an important task for the EU, which is why I have unreservedly voted in favour of this report. In this connection, it should be mentioned that, in addition to the Lisbon Agreement dealt with here, there are also the Helsinki Convention, the Bonn Agreement and the Barcelona Convention.
Each of these agreements covers different parts of the seas surrounding the EU Member States and is intended to enable individual or collective intervention by the contracting parties in the event of pollution or the threat of pollution of the seas or coasts as a result of an accident. The Lisbon Agreement was signed in October 1990, but never entered into force on account of a territorial dispute between two contracting parties, Spain and Morocco, in respect of the 'southern borders' (Western Sahara). The additional protocol, in which the dispute was settled and an appropriate wording was found, was signed as recently as May 2008 by Portugal, Spain, France and Morocco, and finally, on 25 March 2009, it was also signed by the European Union.
in writing. - (PT) Almost 50% of the population of the European Union lives in coastal regions, and this fact alone demands redoubled attention to the integrated preservation and management of these regions. In view of this, it is crucial that Integrated Coastal Zone Management is ensured within the EU, as recommended by the European Commission in a statement published on this matter.
It is also important to point out that 80% of the rubbish and pollution in the sea originates from the land, which is why there needs to be a concerted strategy which also involves combating this problem on the land.
Apart from environmental issues, oceanic pollution and European coastal degradation present an economic problem. This is because in certain countries, such as Portugal, the practice of tourism which is aimed at maritime activities like whale watching, diving and others, constitutes a significant source of income for some regions, including the Azores, Madeira and the Algarve.
Like what is happening with overfishing, the pollution of the waters has also contributed substantially to the current state of depletion in certain stocks of species that are important fishery resources. Therefore, the Marine Strategy Directive, an environmental pillar of the strategy for integrated maritime policy, needs to be implemented in full.
Oceans and coastal zones must be a strategic priority for Europe, and for this reason, I wholly support this report by Parliament.
I voted for this report in order to help bring the Additional Protocol to the Lisbon Agreement into force. This agreement creates a mechanism for ensuring cooperation between the contracting parties in the case of accidents causing pollution and obliges them to devise and implement their own emergency structures and plans.
This agreement forms part of a network of regional marine agreements which the EU concluded with some individual Member States and neighbouring third countries. The network consists of the Helsinki Convention, the Bonn Agreement, the Barcelona Convention and, in this case, the Lisbon Agreement, each of which covers different parts of the sea around EU countries, aiming at individual or collective intervention of the contracting parties in case of pollution or a threat of pollution of the seas or coasts, in order to protect the environment and citizens' health.
The policy of consumer protection aims to promote the health, safety, economic and legal interests of consumers, along with their right to information. Consumer protection is an overarching and fundamental policy of the European Union, focusing on the guarantee of healthy markets in which consumers can act with safety and confidence, encouraging innovation and cross-border trade.
I voted in favour of the present report as I consider it essential to strengthen European consumer protection policy and to render it more effective and meaningful for the public. Confident and well-informed consumers who have the capacity to make choices are essential to the efficient functioning of the internal market. This must aim to provide consumers with a significant amount of choice over products and services of a high quality and which are competitively priced whilst, at the same time, offering a high level of protection, thus playing a fundamental role in making the EU competitive, dynamic and innovative at a global level.
The European Union's internal market has expanded considerably in recent years, currently covering nearly 500 million consumers in 27 Member States. Standardising consumer protection principles and rules at European Union level and improving the mechanisms supporting their application is an achievable objective, without any assumption that the products and services offered in all 27 Member States will reach the same level of quality in the short or medium term.
The current difficult economic situation which the whole of Europe is going through is highlighted by a fall in incomes and rise in unemployment, which is reflected across the Community in the real need to manage the daily shopping better. The attitude of European consumers, which is directly affected by the impact of the economic recession, is particularly evident in relation to the goods and services which they buy and want at good quality so that they can consume as many of these items as possible. As a result, consumer protection measures are steadily growing in importance. The consolidation of the structures for monitoring the market in all Member States to ensure that the products being marketed meet the highest safety standards is a solution to suit how things stand at the moment.
EU consumers have a vital role in enhancing growth, employment and competitiveness, and their interests are a main priority in forming key policies such as health, business and industry, the environment, and energy and transport, among others. Regarding energy, the internal market cannot function properly and competitively due to the existence of so-called 'energy islands' such as the Baltic region, which is isolated from the rest of Europe in terms of energy, and is dependent on a single external supplier. The existence of an electricity grid and gas pipeline covering the whole of the European territory must be a priority, as Europe is highly dependent on energy imports. The electricity market must also adopt a set of measures aimed at total openness, for the benefit of European consumers. Favourable conditions need to be created for genuine and fair competition and the creation of a real single market. Member States must take all measures necessary to carry out clear objectives, particularly the protection of vulnerable consumers, the protection of basic consumer rights, and economic and social cohesion.
The promotion of the rights and well-being of consumers is a fundamental aspect of the European Union. I support all the efforts that have been made in this regard, which are restoring public confidence in the markets. Consumer protection becomes even more important within the context of the economic crisis which has increased the pressure upon the least protected consumers - those with low incomes. It is necessary to institute a coordinated approach which will allow consumers to exercise their rights in a confident manner. In view of this, I emphasise the need: firstly, to promote policies to inform and educate consumers (on the part of the EU and the Member States) through campaigns, information points and increasing the resources of the European Consumer Centres; secondly, to apply the rules that already exist effectively, strengthening monitoring of the market and regulatory mechanisms and applying pressure on the Member States for the correct collection of Community resources.
I reiterate that only in this way will consumers be able to make well informed choices without being subject to all sorts of pressures from producers. This reinforces their confidence in the market, generates increased competition, improves the quality of products and services, and increases consumption (an important factor for economic recovery).
Consumer protection is closely linked to the capacity of the market to offer a wide choice of high-quality goods and services at competitive prices. It is clear that greater consumer trust, awareness and responsibility call for increasingly high-quality goods and services which, in turn, increases competition between suppliers, which will be encouraged to improve their products, while keeping prices at competitive levels.
I agree with the importance attached by the Commission and the Member States to launching a communication strategy on consumer rights via web portals, awareness-raising campaigns and information points, while also promoting use of the 'eYouGuide' website, and, at the same time, ensuring the reliability, credibility and impartiality of the organisations responsible for management and organisation.
Furthermore, the five Consumer Markets Scoreboard indicators identified by the resolution - although not exhaustive - will certainly allow people to obtain useful information for improving, if necessary, the reference regulatory framework, provided that the information provided by Member States is comprehensive and can be compiled on an easily comparable basis. I voted in favour of the report even though I am confused as to the appointment of the Consumer Ombudsman and the means of collective redress.
I believe that following the entry into force of the Treaty of Lisbon, and during the current economic crisis, the interests and protection of consumers must be robustly guaranteed. Consumers need to be provided with specific instruments to ensure that their interests are integrated effectively into all of the European Union's policies
The rapporteur takes as a starting point the results of the Consumer Markets Scoreboards, which is a logical and pragmatic approach. Both the satisfaction and the problems of consumers can be deduced from the statistical reports which are focusing on the matter. Further development of the confidential database on consumer problems is essential for the identification of markets. However, it is necessary to improve data collection in such a way that it can take account of the differences between the various systems in the Member States which, because of the diversity, are sometimes extreme. In my opinion, the most problematic issue is the enforceability of legislation and of contractual obligations. In the case of trade on cross-border markets in particular, the enforceability of the law is non-existent. Establishing rules to protect the consumer in the EU will have no effect if these are not properly implemented in national law and applied and also enforced at the Member State level. The rapporteur has taken up the issue of consumer protection on the basis of the scoreboards in an acceptable way. I would, however, welcome more concrete proposals for improving the current situation. Despite this reservation, the report contributes to consumer protection in the EU and I will therefore vote for its adoption.
The European Union's consumer policy is a fundamental component in consolidating the internal market. For this reason, this policy must allow European consumers and members of the public to have access to high quality products and services at competitive prices, whilst at the same time benefiting from a high level of protection of their rights.
Increasing education and awareness of both their rights and obligations, as well as a responsible attitude on the part of companies, will contribute to a more dynamic form of cross-border trade and, as a result, to the close integration of the internal market, with an impact on European competitiveness.
The correct balance must also be struck between the rights and obligations of consumers and the impact of relevant adopted legislation regarding the rights and obligations of firms and service suppliers.
The Treaty of Lisbon refers to consumer protection as an overarching and fundamental policy of the European Union, which establishes that consumer protection requirements must be taken into account.
In this context, it is essential to strengthen European consumer protection policy and to render it more effective and meaningful for the public. It is crucial to respond to the needs and problems of the European public.
In this sense, instruments for monitoring the market, such as the Consumer Markets Scoreboard, are justified. A good consumer protection policy must ensure healthy markets, and security and confidence, whereby cross-border trade and innovation are encouraged.
I advocate a transparent policy where brand name of origin is obligatory. Consumer protection is important in the face of imported products that are unsafe, and this requires closer cooperation between market monitoring authorities and customs authorities.
The safety of products circulating in the domestic market requires a combination of efforts with the authorities of third countries, and therefore justifies the Commission's initiative to step up international cooperation and sign formal agreements with the relevant authorities of third countries, especially China, the US and Japan.
in writing. - I voted in favour of the Hedh report. Scotland currently lacks a voice in EU consumer matters: we have no independent representation in the Council and consumer legislation is largely reserved to London. Given our separate legal institutions, it is essential that these powers are returned to the Scottish parliament so that Scotland can play a full role in the ongoing EU debate on these matters.
Consumer protection is, and has always been, one of the EU's priorities, and it was consolidated following the adoption of the Treaty of Lisbon. Consumers who are well informed of their rights and obligations contribute to a more transparent and competitive market.
With the present economic crisis, it is vital to protect the most vulnerable consumers and those with lower incomes. The increasing complexity of retail markets, particularly those related to services, is making it more difficult for consumers to make the best choices.
In order to effectively evaluate markets and adopt policies that produce the best possible results for consumers, market monitoring instruments are required. For this reason, the Consumer Markets Scoreboard is very important.
In order to ensure that we have effective consumer protection, it is important to improve the information provided to, and the education of, consumers. The aim is to have 'empowered consumers' in the internal market. However, the report does not adequately address the problems associated with a completely unregulated market. European standards are not always met, whether they be quality and safety standards or even environmental and health regulations. I therefore abstained from voting.
Consumer protection is an extremely important matter for the Commission to tackle. Simply implementing effective measures on this matter will, of course, be insufficient if there is no involvement on the part of consumers. Consumers must be aware of their rights. Making maximum use of the possibilities of the single European market is a tremendous challenge for the Commission. In order to meet this challenge, effective consumer protection must be one of the priorities chosen by the EU. I think using the Consumer Markets Scoreboards, which are a tool for monitoring markets, could not be more beneficial from the point of view of the consumer. The scoreboards clearly show which markets are not sufficiently meeting the needs of consumers. By analysing them, we can ascertain, among other things, that consumers are experiencing particular problems in the market for services, and that Internet trade between particular Member States is being restricted to a large extent by trans-border barriers. I am pleased by the fact that further scoreboards are being planned. In addition, I hope they will supply us with yet more detailed information than before. Thanks to such tools, it is significantly easier to understand the problems of consumers and to respond to their needs. There is no doubt that introducing EU regulations on consumer protection in individual EU countries is beneficial to our citizens.
I voted in favour of the report by Mrs Hedh on consumer protection. This own-initiative report rightly recognises the crucial role of consumer organisations, which are the ideal organisations for alerting public authorities to the problems consumers experience in their daily lives. Naturally, I also support the requirement for Member States to adequately consult consumer organisations at all stages of the decision-making process and of the transposition and implementation of consumer law. Very important as well is the matter of also including in the Consumer Markets Scoreboard long-term indicators such as those relating to market shares, quality, advertising, transparency and comparability of offers, indicators relating to enforcement and consumer empowerment, social, environmental and ethical indicators, and also indicators to measure redress and consumer detriment.
The only two drawbacks of this report, as I see it, are the failure to adopt the amendment tabled by the Group of the Greens/European Free Alliance to learn from the market failure in the energy sector, and our amendment requesting a revision of the Toys Directive. The fact that this amendment did not prevail remains regrettable. Nevertheless, I wish to congratulate the rapporteur and her colleagues in the Committee on the Internal Market and Consumer Protection on this sound report.
in writing. - I welcome this contribution to the consumer scoreboard from Parliament. The consumer scoreboard is an important indicator of how effective and efficient Member States are at implementing legislation from the EU. I welcome the rapporteur's calls for greater transparency and visibility of the surveillance measures and support her call for improved collective redress mechanisms in the EU.
in writing. - (SV) The free market within the EU makes the Union a strong player, but also means that consumers must be given good, clear information about the range available on the market. The position of consumers needs to be strengthened. I therefore voted in favour of the report on consumer protection today. However, the report contains certain wording that is problematic. There is a risk that consulting consumer organisations at all stages of the decision-making process will make this process rather drawn out. Civil society plays an important part in achieving relevant consumer protection, but this may take different forms in different countries without this having a detrimental effect on the result. The principle of subsidiarity must apply in the matter of the establishment of consumer protection authorities and consumer ombudsmen, as well as in the wording concerning the curriculum in schools. The EU must set minimum levels and objectives for common consumer policy, but should not decide in every detail exactly how the Member States are to achieve these objectives. The report calls on all Member States to collect and record information on accidents and injuries in a common database. Such a database must not give rise to the need for excessive administrative work. Its administration must be reasonable and proportionate to the benefit to individuals. However, consumer rights and consumer protection in the internal market are so important that I voted in favour of the report despite the concerns that I have just outlined.
Rapporteur, ladies and gentlemen, I am pleased that we are seriously trying to take care of the protection of consumer rights. However, this has been going on for several years now and we are still unable to create an ideal mechanism and tighten the compulsory conditions by fulfilling these tasks at national level. Sometimes, this almost seems like a game or hypocrisy. Until we strictly regulate the activities of monopolies, in whatever area, so that their profits are clearly limited, and the operating costs, salaries and bonuses are strictly controlled - i.e., the provision of raw materials, manufacturing, product provision - then it is hard to imagine consumers receiving cheap and high quality goods or services. As I have considerable experience in this area, I am ready to collaborate in this matter.
in writing. - I welcome the adoption of this report. I feel it is important to protect consumers and to put a greater focus on strengthening market surveillance, so that products destined for citizens meet the highest standards possible. I welcome the move to step up international cooperation on safety products and to pursue formal agreements with enforcement authorities in third countries. I support calls to set up a special Consumer Ombudsman for the extra-judicial settlement of disputes and believe that more effective cross-border cooperation mechanisms will help to improve protection for consumers across the EU.
Article 12 of the Treaty on the Functioning of the European Union reaffirms that consumer protection requirements shall be taken into account in defining and executing other Union policies and activities. The Commission must ensure that consumers' interests are genuinely integrated in all policies and must examine in its impact studies the potential effects of any new legislative act and of policies that directly or indirectly affect consumers. While consumer complaints are an important indicator of market failures, their absence does not always mean that markets are working well, since there are times when consumers tend to complain less, because of different consumer traditions or because of their perception of the likelihood that their complaint will be taken into account. Consumer organisations have a crucial role to play in alerting public authorities to the problems that consumers face. The instruments should be optimised so that they can operate more effectively at all levels. I call on the Member States to ensure that consumer organisations are duly consulted at every stage of the decision-making process and during the transposition and implementation of consumer legislation.
I voted in favour of this report on SOLVIT. European consumers should be fully aware of their rights and this problem-solving network should be easily accessible to everyone.
In the European Union as a whole, the number of people contacting SOLVIT seeking advice and help is increasing, and from this it can be understood that the importance of SOLVIT as a problem-solving tool for European citizens and businesses is growing.
I fully support the demand in the report for better and wider advertising of SOLVIT's services and I agree that information about the rights of citizens and businesses in the internal market should be clarified so that everyone can take advantage of these rights in their everyday lives.
in writing. - To enjoy the benefits of the internal market, consumers must have an effective means of redress following misapplication of internal market law. The SOLVIT network was created to guarantee quick redress without having to use judicial proceedings. I believe that this network could be of great use but at the moment, it is not functioning effectively and is not using its potential to the full. Many of our citizens and small businesses are unaware of such a network. Thus, I believe that Member States should put greater efforts and means into promoting SOLVIT and raising awareness amongst citizens and businesses. Moreover, some SOLVIT centres receive more cases than they are able to resolve because the centres are understaffed. I believe that Member States need to strengthen the role of national SOLVIT centres by ensuring cooperation among national, regional and local authorities and to engage in an active exchange of views and best practices with other Member States in order to fully exploit the potential of the SOLVIT network.
In operation since 2002, SOLVIT is an online problem-solving network in which the Member States of the European Union participate, with the aim of providing a pragmatic response to the difficulties which arise as a result of the incorrect application of Community legislation by the public authorities.
Although the internal market presently works relatively well, it is also true that, on occasion, errors or problems of interpretation arise with respect to the rights of members of the public and firms who attempt to make the most of the advantages that the internal market provides.
I voted in favour of the present report since the SOLVIT network has shown itself to be of huge importance to the resolution of all sorts of problems, from the member of the public who is searching for another Member State in which to study, work or be reunited with a partner, etc., through to firms who have encountered problems with the public authorities, problems with VAT refunds or other issues. The SOLVIT network aims to provide members of the public and firms with a high level of service, on the basis of important quality and performance criteria.
I welcome the Buşoi report on SOLVIT. This informal network for solving problems related to the internal market has been crucial in providing free assistance to both members of the public and businesses in solving specific problems with the public authorities. Its importance is reflected in the growing number of cases brought over the last year. However, given the cross-cutting problems identified at national level, it is vital to consider a series of measures for improving the effectiveness of these centres. I believe, therefore, that Member States must intensify their efforts to provide information to members of the public and businesses on the rights that they enjoy within the internal market by making use of the increase in financial and human resources and the training of employees on the SOLVIT network on internal market rules. It is also important for its employees to have a solid knowledge of English, as well as their native language. I call on the Member States and the Commission to promote greater access to the SOLVIT network for members of the public and businesses, with a view to the effective implementation of the internal market rules.
The internal market is not, nor should it be, a merely bureaucratic structure. To truly benefit from its obvious advantages, firms and the European public must be able to exercise their rights in practice by means of rapid, responsive and efficient mechanisms. On this basis, the SOLVIT network assumes a fundamental importance.
Given the increasing number of cases in which SOLVIT centres have been involved over the last year, I consider it to be vital for the good of consumers that we should move towards a range of reforms and improvements which Parliament has proposed with this in mind. For example, the strengthening of Commission control over the effective application of the rules of the internal market; clear increases to the resources provided to SOLVIT centres (the commissioning of experts on the elements of the internal market, an increase in funds for the national centres, specialised and up-to-date training of existing specialist personnel, coordinated online links between local centres and Commission services); and significant investment in the promotion and advertising of the SOLVIT network by the Member States and Commission through all social communication methods, promoting a high level of connection with the public and firms. For all these reasons, I support the Buşoi report on SOLVIT.
The SOLVIT network has shown that it is a very useful instrument for solving the problems - without legal proceedings - encountered by citizens and businesses as a result of the misapplication of internal market law by public authorities. It should therefore be supported in several ways, by means of better cooperation between the Commission, Parliament and Member States. Above all, it is necessary to better promote awareness of its existence among citizens and businesses and to strengthen cooperation among national, regional and local authorities. Greater importance should also be given to the training of public officials who work in this area, such as training of the SOLVIT network staff, which, as the Commission's communication stresses, should also be developed by means of the European Social Fund.
I voted in favour of the report because I believe that strengthening the SOLVIT network can really help improve the legal framework of the internal market, which we are trying so hard to build. Promoting transparency of data with an interactive online database increases awareness of standards, enables problems to be resolved faster and increases trust in operators.
The SOLVIT network was set up by the Commission and the Member States in order to resolve, via non-judicial means, any problems that members of the public and businesses face as a result of the incorrect application of legislation concerning the internal market.
This network has shown itself to be effective in the resolution of problems, but it is still underutilised by the general public. For this reason, the Commission intends to promote the rapid and complete application of the SOLVIT network, increasing transparency in order to overcome obstacles to freedom of movement and providing the public with information on their rights, so as to fulfil the potential of the internal market.
With this in mind, the Commission is urging the Member States to duly promote the SOLVIT network amongst the public and firms, bearing in mind its capabilities and the added value which it represents.
Given that many of the problems which could be dealt with through the SOLVIT network are currently resolved judicially, increasing the time and money wasted by members of the public and firms, and given that the SOLVIT network could provide an alternative and more rapid and efficient solution to legal disputes, I believe that making the SOLVIT network fully operational will benefit the workings of the internal market as well as the protection of the interests and rights of members of the public and firms.
The SOLVIT network became operational in July 2002, having been created by the Commission and the Member States with the aim of resolving the problems that were being experienced by members of the public and businesses as a result of the misapplication of internal market legislation, allowing a swift, free and effective response without recourse to the courts.
All the EU Member States along with Norway, Iceland and Liechtenstein have created SOLVIT centres at national level, mostly integrated with their respective ministries of economy or foreign affairs. These centres cooperate directly through an electronic database in order to find rapid and pragmatic solutions to the problems submitted by members of the public and businesses.
The Member States must intensify their efforts to provide information to members of the public and businesses on the rights that they enjoy within the internal market, thus allowing them to exercise these rights. The services provided by SOLVIT must be made known to members of the public and businesses in an effective way.
The SOLVIT network, which aims to be an effective solution to the problems of the internal market, has been very successful in solving these problems. This SOLVIT network was set up in 2002 in order to address problems that members of the public and businesses face as a result of the incorrect application of European legislation relating to the internal market.
The SOLVIT network replaces the courts in a more effective and less bureaucratic manner, finding solutions within 10 weeks. However, the increased flow of SOLVIT cases has resulted in several deficiencies with its response. This means that it is very important for there to be an effort towards an increase in human and financial resources, along with adequate training of the SOLVIT network officials, so that they can improve their effectiveness in addressing the increasing number of cases submitted to them.
The internal market offers citizens and companies a host of opportunities. The internal market operates well, on the whole. However, sometimes mistakes can be made too.
SOLVIT is a network for resolving problems where EU Member States work together to resolve, without resorting to legal proceedings, problems which have arisen due to the inappropriate application of internal market legislation by the public authorities. There is a SOLVIT centre in every Member State of the European Union (as well as in Norway, Iceland and Liechtenstein).
I voted for this report to give SOLVIT centres a boost in resolving the complaints submitted by both citizens and companies.
The internal market, with more than 1 500 frequently complex documents, seems to Europeans to be a pretty incomprehensible 'big contraption', which, to boot, is not always correctly implemented in the Member States (I am thinking, in particular, of the recognition of professional qualifications). Consequently, SOLVIT is proving to be an invaluable tool: a genuine support service for consumers and businesses in matters relating to the single market, this cooperative network has, for several years, worked to solve, informally, problems linked to the misapplication of internal market law by the public authorities. I voted in favour of the report on SOLVIT.
Nonetheless, despite its excellent success rates (more than 80% of cases are successfully resolved), and despite the fact that it represents a rapid, extrajudicial and free solution to the problem of obtaining redress, SOLVIT is still relatively unknown among the general public. We must do more to raise its profile. Finally, I regret that in certain Member States, including my own, the SOLVIT centre is so poorly provided for in terms of budget and personnel. The time has come, I believe, for Member States to appreciate how useful these centres are and to provide them with the means to function properly.
The report by Mr Buşoi on SOLVIT is very important. In the performance of my parliamentary duties, I am contacted many times a week by citizens asking me what are often very personal and very specific questions on the operation of Community law. I am often able to help them promptly by directing them to SOLVIT.
The report we adopted today clearly describes the benefits of this instrument. It is an extremely balanced piece of work in that it states very clearly what action must be taken to improve the instrument. A good media strategy is certainly needed in order to raise awareness of SOLVIT. Making a unique Internet address available can contribute to this.
It is clear that SOLVIT's efficiency needs to be further increased. This can indeed be done by enhancing cooperation between civil servants with a sufficiently high level of knowledge. Also crucial is the recommendation for Member States to increase the staffing of SOLVIT centres in order to build up administrative capacity in the various ministries at national level. The objective must be for all SOLVIT centres to answer the questions quickly and come up with genuine solutions; the very purpose for which SOLVIT was created.
Rapporteur, ladies and gentlemen, I support this initiative and agree entirely with the strengthening of the SOLVIT network and the broadening of its activities. No expense should be spared in having information about this European structure's activities and opportunities spread in the national media, on the Internet or on television programmes. However, I can tell you all that there are double standards: the legislation is not applied in a uniform manner and there are even different penalties for the same activities.
SOLVIT was created in order to resolve the problems faced by citizens and businesses as a result of the poor application of legislation on the internal market. All the Member States, as well as Norway, Iceland and Liechtenstein, have established a national SOLVIT centre. They cooperate directly in order to devise rapid and pragmatic solutions to the problems submitted by citizens and businesses. The centres need sound legal advice on the legal merits of the problems submitted and the solutions proposed. They have access to legal advice both within their centre and within the competent administration. Where there are differences of legal opinion on cases being handled jointly, complex legal issues or simply no proper access to legal advice in their country, SOLVIT centres often turn to the Commission for advice. Member States should ensure that the centres have proper access to legal expertise within their administration. The Commission should speed up the provision of informal legal assessments to the centres on request. I welcome the Member States' commitment to monitoring European legislation and its application. It is not good enough that the European colegislators should implement laws that create more problems than they solve.
We have very high standards of animal health requirements in Ireland and, as a result, I voted in favour of this important report, which will protect the health status of Irish animals. The report's recommendation with regard to extending the transitional system for the movement of animals until the end of December 2011 is necessary and timely.
These rules establish a general system for identifying pets (cats, dogs and ferrets) travelling between Member States and all animals will have to have passports with them showing that they have been vaccinated against rabies.
These protective measures are necessary as the health standards in Ireland are extremely high at present and, as a result, the country is free from rabies, from certain ticks and from tapeworms which could endanger the health of both humans and animals.
Madam President, I voted in favour of the report on the proposed resolution of the European Parliament and the Council concerning veterinary conditions for the non-commercial movement of pets, even though I do not agree with the entire text of the proposal. I am particularly concerned that it provides for an extension of the transitional period during which the importation of dogs and cats into Ireland, Malta, Finland, Sweden and the United Kingdom is subject to stricter requirements. For example, Malta, Ireland and the United Kingdom are requesting that pet dogs and cats be subject to additional examinations for ticks, which must also be certified in their animal passports. This is already the second consecutive extension of the transitional period, which I consider to be highly irregular from the perspective of EU legislative practice. The Commission should, as soon as possible, assess the possibility of expanding the general regime to the Member States which currently fall under the transitional regime, for the purposes of which it should order the drafting of a consultative opinion by the European Food Safety Authority. I firmly believe that repeated extensions of the transitional period are not in the interests of European citizens. The existing differences in the protective measures of the previously mentioned Member States, such as different time limits for inoculations and serological examinations and different deadlines for anti-parasite examinations, make it more difficult and more costly to travel with pets in the EU.
Community laws regulate the non-commercial movement of pets into the Community, within the framework of which they establish a so-called general regime, under which pet dogs, cats and ferrets, which are being moved between Member States in the EU, must be accompanied by identification documents and information on their mandatory inoculations against rabies and on the diseases they have had. Regulation (EC) No 998/2003 also establishes a so-called transitional regime allowing Member States to apply stricter requirements for the entry and movement of these animals on their territory. Great Britain, in particular, is making considerable use of this derogation. The Commission proposes to extend the designated transitional regime up to 31 December 2011, and the rapporteur Mrs de Brún supports this move. In view of the fact that a compromise has been achieved in both the Council and the ENVI committee, of which this report constitutes a part, I have voted for its adoption.
Regulation (EC) 998/2003, which the Commission proposes to amend, establishes harmonised norms on the non-commercial movement of pets inside the European Union, as well as their entry into it. It envisages, however, a temporary system under which some Member States may impose more restrictive conditions in the case of certain illnesses such as rabies, echinococcosis and tick infestation.
The importance of the free movement of pets within the European Union area notwithstanding, I reiterate my conviction that it is fundamental that such pets must comply with all sanitary criteria so that they do not present a risk to human or animal health.
This report provides rules for the movement of pets within the European area and how this should be done in accordance with the objectives of preventing the spread of diseases, particularly rabies.
Freedom of movement is one of the key pillars of the European Single Market. This issue is particularly pertinent for citizens of a Europe without borders, where we have witnessed an increased movement of pets between Member States.
We all agree that it must be possible to travel with pets, but we also all agree that this must be done in accordance with the set public health criteria in order to ensure a greater level of protection for human and animal health.
I therefore welcome the general passport system, which will harmonise hygiene measures, and the controls which facilitate the free movement of pets.
The report also provides a transitional arrangement until the end of 2011, so that some countries can prepare to put the necessary infrastructure in place.
in writing. - I voted in favour of Mrs de Brún's report. The freedom of movement which lies at the heart of the single market means that this is an issue of importance to a great many citizens across Europe. Public and animal health matters are also of vital importance and I consider that the rapporteur has done a good job in striking a balance.
The animal health conditions that must be placed on the cross-border movement of domestic animals which are not intended for sale are aimed at ensuring both a greater degree of protection for human and animal health and greater ease of movement for pets accompanied by their respective owners. In this way, if the relevant rules are followed and a certificate of vaccination against rabies and an analysis of the immune system reaction to this vaccine performed by an authorised veterinarian is carried during journeys within the Community area, this will facilitate the non-commercial movement of pets.
I have voted in favour of this important report because in doing so, we are supporting the Commission proposal on the extension of the transitional regime as regards rabies, meaning that the end of the regime coincides better with the period when the European Commission expects to terminate EU funding of vaccination programmes to eradicate sylvatic rabies in some Member States, which is the main rabies problem in the EU. In addition, the Commission has opted for a careful precautionary approach, giving priority to prevention and to additional health considerations related to the internal market and free movement of pets. The different policy options have been compared and considered by the Commission, taking into account the various opinions of the European Food Safety Authority (EFSA). The proposed date for ending the transitional regimes will allow the infrastructure to be converted and the staff in place to be retrained gradually and adapt to the new situation.
in writing. - I welcome this report, which will allow Member States to continue with measures to protect against the spread of rabies but which will also lead to the free, safe movement of pets throughout Europe after 2011. The extension of the derogation for certain countries until 2011 will allow them to continue with tests and health checks for diseases such as rabies. This transitional period is an important step towards the eventual free, safe movement of pets in the European Union.
I would like to congratulate all those who worked to secure the agreement on the new comitology procedure. It is a good compromise which will allow an effective response if Member States have justified concerns over the spread of other diseases. It also ensures that, when using delegated powers, the Commission will consult a variety of experts - Commission experts, Member State experts, non-governmental experts and Parliament's experts. We must ensure that this commitment is upheld. In the wider context, we have received written assurances that this report will not set a precedent for the future use of delegated powers. This takes into account Parliament's concerns about setting a precedent for the new comitology procedure under the Lisbon Treaty.
The EU 2020 strategy is a document that offers much hope. In recent times, there has been much talk about the recovery of the EU economy, but the majority of Member States have yet to see the end of the crisis. In public, discussion of the crisis is limited to the state of public finances, although the rapidly increasing unemployment in some Member States has already reached a critical level. It is strange to hear EU high officials praising some governments for their excellent work, when each month, the number of unemployed in those countries is growing at a catastrophic rate, social guarantees are being reduced and the number of people living below the poverty level is increasing. It is becoming very difficult for the people in such countries to understand whether the European Union is implementing a policy of poverty reduction or actually increasing poverty in the social area. In my opinion, governments that have been unable to even solve unemployment stabilisation problems should not receive undeserved praise. The European Commission should take greater responsibility and responsibly supervise the implementation of national government crisis management plans, while assessing very clearly the effects of such reforms on the people.
The Schengen Agreement is a treaty between European countries on the policy of freedom of movement of individuals within the Schengen area. Any person who is in possession of a document which proves that he legally resides in a Member State should be able to move freely within an area where there are no internal borders.
However, not all countries are yet in compliance with their obligation to provide a residence permit to the nationals of third countries who are holders of this form of long-stay visa. For this reason, it is inconsistent that a student who has obtained a visa to take a course in Portugal should not have the option to go, for example, to Belgium to gather information from a specialised library for the writing of his thesis.
For this reason, I voted in favour of the present report, bearing in mind that it is important to facilitate the freedom of movement within the Schengen area of nationals of third countries who legally reside in one of the Member States on the basis of a long-term type D visa provided by that Member State. I congratulate the rapporteur, Mr Coelho, for once more managing to achieve an agreement at first reading, which will allow this situation to be resolved before the Visa Code enters into force next month.
I voted for the new amendments to this regulation given that hitherto, third-country nationals holding long-stay visas have encountered problems with the restriction on free movement. They have been unable to travel freely from one European Union Member State to another and even had difficulties returning to their native country. This regulation extends the principle of equivalence between residences permits and short-stay visas issued by the Member States fully implementing the Schengen acquis to long-stay visas. It must be underlined that a long-stay visa should have the same effects as a residence permit as regards free movement in the Schengen area without internal borders. I would like to draw attention to the fact that it is very important that once the movement of third-country nationals in the Schengen area has been simplified, security guarantees in the Member States are not infringed. The implementation of this regulation should not reduce security, since it provides for the duty of states to check a person's data in the Schengen Information System before issuing a long-stay visa and, if necessary, asking other EU Member States about that person. Hitherto, this was only done when issuing residence permits.
I welcome the adoption of this regulation by a very large majority - by 562 votes to 29, with 51 abstentions. From now on, any third-country national holding a long-stay visa issued by a Member State will be able to travel to the other Member States for three months in any six-month period, under the same conditions as the holder of a residence permit. This was a measure which many students and researchers, such as those participating in European exchange programmes (Erasmus Mundus), have been waiting for. It is a step forward in terms of making the Union a more attractive destination for students, academics and researchers from third countries. Moreover, it can be seen as a reminder of the European Parliament's request for the Member States to take steps towards the future introduction of a visa intended specifically for students participating in exchange programmes. I do have one regret, however: the United Kingdom, Ireland and Denmark have not adopted this regulation and will not be subject to its application, even though these countries attract a large number of foreign students and researchers present in the Schengen area.
The creation through the Schengen Agreement of a European area without border controls was an important step in constructing an open internal market with free movement of people and goods.
For this same reason, the crucial aim upon which the agreement is based is to allow the free movement of individuals within an area where there are no internal borders. As a result, it seems to us absurd that citizens who are from outside the EU but who possess long-stay visas provided by one of the States which are party to the Schengen Agreement may not move freely within this area.
The examples given by the rapporteur seem to us to be evidence of the absurdity which this system represents in practice. For this reason, I agree with the Commission's proposal, in the wording suggested by Parliament, to treat long-stay visas as residence permits, thus ensuring freedom of movement for their holders.
Firstly, I welcome the excellent quality of this report. In accordance with the Community legislation in place, nationals of third countries who hold a long-stay visa (a visa for a stay in excess of three months) are not authorised to travel to other Member States during their stay or to travel through other Member States when they return to their country of origin, since there is no provision for this in the Schengen Convention.
The new rules proposed mean that a long-stay visa will have the same effect as a residence permit in terms of free movement within the Schengen area, without internal borders, or that a person who holds a long-stay visa issued by a Member State will be authorised to travel to other Member States for three months within a period of six months, and under the same conditions as the holder of a residence permit.
For this system to work, there should be controls that are equivalent to those that are currently in place in other areas, so as to ensure good communication between Member States and coherence between the issuing of long-stay visas, residence permits and Schengen Information System alerts.
It is a good thing that a foreigner who holds a long-stay visa granted by a Member State is able to travel to other Member States for at least three months within a period of six months, and on the basis of the same conditions as the holder of a residence permit. As this is the main matter covered by the regulation to which this report relates, we voted in favour.
As we know, at present and in accordance with Community legislation which is in force, nationals of third countries who hold long-stay visas who might be, for example, students who wish to make a study trip to another Member State, scientists, academics, relatives of nationals of third countries and EU citizens, are not allowed to travel to other Member States during their stay or to pass through other Member States when returning to their country of origin, a situation which is not envisaged in the Schengen Agreement.
The new rules which have now been approved will mean that a person who holds a long-stay visa (a visa for a stay of more than three months, or a type D visa) will have the same rights as the holder of a residence permit in terms of freedom of movement within the Schengen area.
Mr President, ladies and gentlemen, we voted against Mr Coelho's report. Indeed, to allow holders of a long-stay visa, that is to say, one lasting more than six months, to benefit automatically from freedom of movement throughout all the States of the Schengen area, as though they were holders of a residence permit, is irresponsible. Your examples are misleading. It does not matter whether we are talking about students wishing to visit the capitals of Europe (with the exception of London, Dublin and Copenhagen, which are outside the Schengen area), researchers whose research is due to last less than a year, or expatriates without the appropriate residence and work permits - it is all of marginal importance and merely a pretext.
In point of fact, this measure is yet another negation of the sovereign right of States to decide who may or may not, under which conditions and for how long, enter their territory. By standardising rights, it ultimately makes long-stay visas completely meaningless, for the sake of promoting a sort of automatic resident's status, one that is granted from the moment a person wishes to come to Europe for more than three months and for a purpose other than that of tourism. This is unacceptable.
I supported the Coelho report on the freedom of movement of persons with a long-stay visa because, behind issues relating to administrative formalities, I believe it is important, for example, for young foreigners who come to study in our countries not to be confined to living in one country, but to be able to have the freedom to travel from one country to another, whether to study or to discover the diversity and wealth of European culture. Unlike those who are raising the spectre of security and the fight against illegal immigration, we must defend here the need to develop a knowledge-based society in Europe, as elsewhere.
in writing. - I abstained on the Coelho report as it deals with aspects of Schengen which are not applicable in Scotland.
Firstly, I should like to thank Mr Coelho for the quality of his report and for the true expertise that he brings to all his work on visa policy. Adoption of this regulation is a necessity and a matter of urgency. It is a necessity because, due to an extremely contentious practice carried out by Member States, which no longer convert long-stay visas into residence permits, we have ended up with absurd situations in which any third-country national who is legally resident on EU territory by virtue of a D visa is prevented from travelling within the other Member States of the Schengen area. This practice creates unnecessary obstacles to movement within the Schengen area and runs counter to the very philosophy of the Schengen acquis. Adoption of this text is also urgent in view of the forthcoming entry into force of the Community Code on Visas, which abolishes D + C visas. As well as maintaining a high level of security within the Schengen area, thanks to the obligation to consult the Schengen Information System when processing D visa applications, this report provides a fair and balanced solution to situations that must no longer arise in the future.
The previous legislation, which did not allow a citizen of a third country with a long-stay visa granted by a Member State to travel to other Member States, did not meet the mobility needs of the majority of those citizens. We are talking about students, scientists, academics and others who, as part of their professional and/or academic work, need to travel between several Member States, and would not be able to do so under the existing legislation.
In this way, these changes are rectifying this anomalous situation while still continuing to safeguard all security rules on the movement of citizens of third countries within the EU.
I voted for this regulation because I consider that it is a welcome improvement to a previous measure which restricted the rights of long-stay visa holders in a Member State. Just as society is in a state of flux, European legislation must not remain standing still either because we are facing new problems and challenges. At the same time, we are being given new instruments for managing issues related, for instance, to free movement.
This report aims to make it considerably easier for third-country nationals with a long-stay 'D' visa to move freely throughout the Community. In doing so, it completely disregards the fact that it ought to be within the competence of the Member States to decide whether and which third-country nationals are permitted to enter the country and who should be refused entry. It is for that reason that I voted against the report.
in writing. - I voted, together with my group, in favour of this report because it points out that the proposals made in this framework seek to make it easier for third-country nationals legally residing in a Member State to move in the Schengen area on the basis of a D long-stay visa issued by that Member State. They are intended to provide a response to situations where Member States are unable, for various reasons, to issue residence permits in time to third-country nationals residing in their territory, by extending the existing principle of equivalence between a residence permit and short-stay C visas to long-stay D visas.
A long-stay visa will thus have the same effect as a residence permit as regards circulation in the Schengen area. This will make it possible for anyone in possession of a document showing that he is legally resident in a Member State to move freely in the Schengen area for short periods of no more than three months in any half year.
The free movement of individuals is one of the fundamental principles of the European Union, and the Schengen area was created in order to put this objective into practice effectively. The Group of the European People's Party, to which I belong, has always defended the principle of the freedom of movement of individuals, following the principle that rules and common procedures regarding visas, residence permits and the control of borders must form part of the full Schengen concept.
In this context, I support the new measures which have been adopted, taking into account the fact that the free movement of nationals of third countries, that is, residents of a Member State on the basis of a type D long-stay visa travelling to other Member States within the Schengen area, is sometimes rendered difficult as a result of a delay in the conversion of their visa into a residence permit.
In accordance with the document, the principle of equivalence between residence permits and short-stay visas will now be applied to long-stay visas. For these reasons, and given that the adopted measures not only leave matters relating to the granting of visas unaffected, including those relating to security issues, but also constitute a natural and necessary development of the Schengen concept, I voted in favour of the document.
The Fianna Fáil members of the European Parliament, Pat the Cope Gallagher and Liam Aylward, strongly oppose what is proposed in this report regarding the introduction of a Common Consolidated Corporate Tax Base (CCCTB in English).
The European Centre for Economic Studies carried out a study recently on how practical it would be to introduce the Common Consolidated Corporate Tax Base in Europe, and it was clear from that study's conclusions that such a tax system would not be workable, practical or desirable from the political point of view.
A Common Consolidated Corporate Tax Base in Europe would not improve the competitiveness of the European Union or the operation of the single market, and on top of that, the CCCTB could interfere with small open economies like that of Ireland. The question of taxation is within the competence of the individual Member States and the Irish Government has the right to use its power of veto in relation to any tax measures, including CCCTB. This right is enshrined in the treaties, including the Treaty of Lisbon.
Effective competition in the supply of goods and services reduces prices, improves quality and allows greater choice for consumers. It also allows technological innovation to progress. Research in the energy sector is crucial, along with investment in infrastructure, particularly in the interconnection of gas and electricity networks, in order to promote competition. The security of supply and real competition in the energy market depend on the interconnection and the smooth operation of energy infrastructures. Strong competitiveness is also important within the telecommunications sector with measures to promote competitiveness through preferential tariffs. In order to achieve this, it is important to analyse the relevant market. I would even stress the importance of monitoring the competitive behaviour of fuel markets within the European Union. I would emphasise that support mechanisms like State aid must not be used to protect national industries at the expense of the internal market and European consumers, and that these mechanisms should be used with the aim of re-establishing a sustainable knowledge economy.
The report on competition policy shows how to enhance the functioning of the markets to the benefit of European consumers and businesses. Particular attention is paid to issues concerning cartels and consumers. Fighting cartels is vital to ensure that the benefits of a competitive system reach the end consumer. Indeed, they represent one of the most serious violations of competition law: operators are allowed to increase prices, limit production and divide the market up between themselves. The Commission has a sanctionative role, thus preventing anti-competitive behaviour, and imposes fines on cartel members, discouraging any business from indulging in or continuing anti-competitive behaviour.
During an economic crisis there is a risk of increasing the level of protectionism. It is therefore necessary to avoid public intervention that would change the conditions of competition on the internal market but, at the same time, to acknowledge that State aid is sometimes essential in order to tackle the crisis. I voted in favour, since anti-competitive conditions encourage abuses of dominant positions to the detriment of SMEs and it is therefore vital that Europe does its best to provide greater guarantees and protection for goods.
on behalf of the ECR Group, in writing. - The ECR Group is a firm supporter of strong and effective competition policy as a tool both for protecting the consumer and encouraging fair access to markets. We are happy to support the actions taken by the Commission in recent years in pursuit of these aims, and, in particular, their actions against unfair State aid.
Thus, it is to our dismay that the report, which was initially well drafted, has been made less effective by the irrelevant and unwelcome additions of paragraphs pre-empting the outcome of the negotiations on the financial supervisory architecture, calling for a common consolidated corporate tax base and attacking the right of enterprises to employ contract staff.
Members of our group have, in the past, voted in favour of reports on the Commission's competition policy and our hope is that such reports will, in future, emerge from the Economic and Monetary Affairs Committee in better shape. Our abstention reflects this concern, and we reiterate in this explanation of vote our support for the continued good work of the Commission in the field of competition.
Greater competition means more choice for the European public and a more competitive environment for firms. As such, there should be no separation between EU policies on competition and those relating to consumers. Thus, action from the Committee to guarantee an effective competitive environment at the heart of the internal market are vital if we are to ensure the achievement of those objectives, although it may call into question the absolute powers conferred upon that institution.
During the crisis of the past few months, the authorisation of the State aid justified by recent events has been fundamental for the recovery of the economy. Furthermore, the fight against cartels and the abuse of a dominant position by firms is fundamental if we are to guarantee that a climate of fair competition will survive within the internal market, allowing the various economic agents to benefit from conditions which are conducive to the pursuit of their activities.
The economic crisis, the effects of which we are still experiencing, requires exceptional measures, such as State aid. However, it needs to be ensured that this does not unduly distort competition or increase the budgetary deficit and public debt. In view of this, its application should be a matter of sober consideration.
The level of public debt, which is rapidly on the rise, will be a burden for future generations and an obstacle to economic recovery and growth. Excessive debt and budgetary deficits not only compromise the stability of the euro, but also place severe restrictions on public spending in priority sectors such as education, health, innovation and the environment.
Within this context, it is necessary to proceed to a rigorous assessment of the rescue and recovery package and the effectiveness of State aid. Protectionism and fragmentation of the single market must be avoided, as they weaken Europe's position within the global economy.
A single market that functions properly is the key to a healthy economy and, in all certainty, economic recovery. Ultimately, economic policies must gain more legitimacy through greater intervention by Parliament under the codecision process.
Policies and effective rules relating to competition have always been crucial for the healthy coexistence of all economic operators in the euro area. Although the EU has been greatly affected by the recent global economic crisis, the truth is that a strong currency, a consistent single market, sound public finances and a good system of social protection have contributed greatly to helping us survive the effects of the crisis.
However, the State aid distributed by various Member States without any concern for the good of the European Union as a whole could lead to significant distortions in competition. It is therefore crucial that there is an assessment of all the measures taken by each Member State to combat the crisis, so that in the future, the EU will have the capacity to react jointly and harmoniously in order to avoid protectionism and fragmentation of the single market. Such situations do nothing but harm Europe, which wants to be strong within the global economy.
Policy on competition is one of the most important policies of the Community and was one of the first to be agreed. The legitimacy and necessity of its introduction relate directly to one of the main objectives of the European Communities, which was the establishment of a common market in the Member States. Competition policy is intended to give a guarantee that barriers to internal trade, which have been lifted as part of the common market, will not be replaced by other measures on the part of businesses or governments, because this would lead to the distortion of competition. Competition policy is principally concerned with the interests of consumers, and tries to ensure them easy access to goods and services offered on the single market at prices which are as close as possible throughout the Union. I would like just to draw your attention to the serious crisis which has hit Europe, and to say that an internal market which functions well is the key to a healthy economy, and is now certainly the key to the work of rebuilding which awaits us in the near future.
This report contains some sensible proposals, such as the different treatment, within competition law, of multinational concerns, on the one hand, and small and medium-sized enterprises on the other. However, I do not believe that it is right to deregulate, or not to regulate, retail prices in the telecoms sector. In general, I consider the tenor of the report, which assumes the absolute efficiency of the free market, to be misguided. It is for that reason that I have voted against this report.
I voted in favour of the report by Mrs in 't Veld, which welcomes the Commission's 2008 report on competition policy. Indeed, I share this positive view: this change in the Commission's approach should be noted.
In fact, in this report, the Commission explains that it is putting the concerns of consumers at the centre of its activities in relation to competition, and that it considers that the main objective of competition policy is the optimisation of the wellbeing of consumers. I welcome this. Can it be that the Commission is finally acting fully in accordance with Article 12 of the Treaty of Lisbon, which stipulates that consumer protection must be taken into consideration in the definition and implementation of the other policies of the Union?
I also encourage the Commission to continue to engage in the regular dialogue which it has decided to create between its services, consumers and the associations which represent them. In this respect, it is a good thing that, in 2008, a unit was created to deal with consumer relations within the DirectorateGeneral for Competition. We are now requesting a full report on the activities of this unit so that we may have a better idea of how useful it is.
in writing. - I, together with my group, the Greens/EFA, voted in favour of the in 't Veld report on the annual Report on Competition Policy (2008) because it provides an opportunity for Parliament to set out its priorities and its assessment of the way the Commission conducts its competition policy. I am glad that, in line with the vote in the ECON Committee, the in 't Veld report was adopted (as expected) by a large majority (Greens in favour, as in the case of major political groups).
Europe, hit by the economic crisis, was able to react quickly and mitigate the effects of the crisis thanks to its common currency, strong internal market and stable system of social protection. This does not mean there are now no perceptible repercussions, but signs of an improvement in the situation are visible. Unfortunately, consumers are still struggling with problems relating to making use of the benefits of competition. Their rights must be protected, but they need to be more aware and have greater knowledge. The proper functioning and competitiveness of the European market means the consumer is able to make use of the system of competition by choosing products, services and lower prices. Insufficient competition is, however, something which is currently being seen, especially in the pharmaceutical and telecommunications sectors. Absence of competition is directly detrimental to consumers, as it also is to the economy. There is also a need for monitoring of competitive behaviours in EU fuel markets. Penalties should be applied for breaking the law on the protection of competition which are commensurate to the violation, and stronger deterrents should be made use of in the case of repeated violations of the law. Above all, however, the crisis has shown up the weakness of the European economy and has indicated those areas which should be strengthened. All strategies of economic policy must still be subject to democratic control, and must be realised with care for the common good and with respect for the rights of the citizens of Europe.
in writing. - I voted for this report. An effectively working internal market is essential for the creation of a stable and innovative economic environment. However, the internal market cannot function effectively without correctly transposed, applied and enforced Community rules. Unfortunately, the number of infringement proceedings remains too high in the Member States.
Such a situation distorts the internal market and leaves customers without adequate protection. The European Parliament in 2008 called on the Commission to provide more detailed information on the directives which have not been implemented in the Member States, and I very much hope that the Commission will be able to present such information in the nearest future.
In 1997, the Commission published the work of the first Internal Market Scoreboard. which focused on the implementation of the rules of the internal market by the Member States, given that substantial delays were preventing members of the public and businesses from making the most of the internal market.
Through the assessment and publication of developments regarding implementation, the Evaluation Panel has contributed to a reduction in the level of non-implementation of directives by the Member States. I voted in favour of the present report as I consider it imperative that the Member States incorporate internal market legislation into their national legislation in a timely way, because the internal market can only operate properly if EU regulations relating to its operation are correctly implemented and applied, and if checks on compliance are made.
Notwithstanding the fact that the Member States have achieved the highest standards in terms of time taken to incorporate internal market regulations into national legislation, I do not believe the data provided by the most recent Internal Market Scoreboard to be satisfactory. The creation of a stable and innovative internal market which caters for the needs of consumers and in which firms can maximise the creation of new jobs cannot coexist with systematic delays in the implementation of Community legislation and failure to apply directives.
It is individuals and business that suffer most from the delay in implementation of policies relating to the internal market through the costs that result from reduced choice, less competition and less open markets. With this in mind, I believe it is important for Parliament to apply pressure regarding the application of internal market regulations. It was the Member States who set the implementation periods for these directives. They must at least be required to respect the objectives which they themselves set. This is a fundamental goal for an internal market in a period of economic crisis.
Having improved the directive transposition deficit, which stands at 1%, it remains vital to focus on improving the actual implementation of internal market legislation in national legal systems. The Commission, Parliament and the Member States must make greater efforts in this regard and collaborate with one another.
For its part, the Commission should do more to support the Member States throughout the transposition period, by means of dialogue and the exchange of information to resolve problems before the end of the deadline for transposition. It should also organise an annual internal market forum and look into new ways to eliminate the barriers remaining to completing the internal market, including the simplification of legislation.
We Members of the European Parliament, as representatives of citizens, must exploit any possible opportunity to inform them of European legislation, by promoting studies, workshops, conventions and hearings. National parliaments, on the other hand, must be closely involved in European legislative processes to be aware of proposed measures in time, and improve cooperation between national, regional and local authorities. In this respect, the Treaty of Lisbon gives elected assemblies a more incisive role that they must make the most of. For all the above reasons, which are clearly explained in the report, I voted in favour.
After the most recent publication (March 2010) of results by the Internal Market Scoreboard, it has been shown that the percentage of directives on the internal market which have not been incorporated into national legislation is 0.7%, a lower result than that presented in July 2009 which was, as noted by the rapporteur, 1.0%.
The timely and appropriate implementation of Community legislation is vital to a greater integration of the internal market in view of its direct impact on legal certainty and the confidence of the European public. For this reason, Member States must adopt a responsible attitude in the application of this legislation so that in future, there will not be a lack of implementation, but rather greater legal certainty and the opportunity for the public to benefit from equitable conditions within the internal market.
The internal market cannot function properly if the Community rules relating to its operation are not properly transposed and implemented and compliance with them is not verified. It is therefore imperative that Member States transpose internal market legislation into national law in a timely manner.
There are 22 directives whose deadline for transposition expired more than two years ago. Furthermore, 6% of the directives were not transposed by all Member States, meaning that 100 directives on the internal market were not as effective as they could have been within the EU.
The Member States and the Commission must act decisively in response to this situation. I endorse the view that the Commission should publish the directives that were not implemented in each Member State on its website, so that this situation becomes public knowledge. It appears that the number of cases of infringement is still too high; some Member States have a number of cases well above the EU average of 47.
The Member States are also called on to ensure the operation of cross-border networks of electronic information systems created by the Commission.
Contrary to what the report claims, it is clear today that the process of liberalising markets and privatising public services, which is still ongoing, has not brought any appreciable gains in terms of prices, quality of service or reduction in public spending. On the contrary, consumer protection organisations and users of public services report increases in prices, reductions in service quality and increases in the cost of service provision. Liberalisation has, in fact, contributed to the loss of jobs and to the creation of private monopolies, jeopardising the rights of workers, users of public services and consumers, as has clearly happened in telecommunications, transport, electricity and with post offices. This situation has, for its part, served to worsen the economic and social crisis.
For these reasons, persisting with such a policy is arguing for a continued worsening of the socio-economic situation for millions of people. It means arguing for squandering public services, which are a public resource, as well as transferring them to private groups. It means arguing for insecurity, unemployment and poverty. It means arguing for widening the gap between the richest and poorest. It means arguing for a more unjust society. That is why we have not voted in favour.
Mr President, ladies and gentlemen, we voted against Mrs Thun Und Hohenstein's report. This Parliament is fixated on the number of transposed directives, the famous Internal Market Scoreboard. Nobody ever questions the intrinsic quality of this legislation, or even the real need for or relevance of the 90 000 pages of text which represent what you call the 'acquis communautaire', or of the approximately 1 700 directives concerning the internal market. No more so, by the way, than they are concerned about finding out whether the objectives headlined when these texts were adopted have been achieved, whether the impact analyses have proved accurate, and whether the principles of subsidiarity and proportionality have been respected.
All the shortcomings are said to be the responsibility of the Member States, which nonetheless have less and less room for manoeuvre in adapting these documents to national circumstances, given that the most minute detail is fixed, while the treaties indicate an obligation to produce results but not resources. A little selfanalysis and selfcriticism would do the European institutions a power of good.
The Internal Market Scoreboard is a very important tool which gives information on the state of transposition of European legislation by the Member States. Despite their obligations, Member States are delaying transposition and are also carrying out transposition incorrectly. The scoreboard shows that Member States are managing increasingly well with the implementation of legislation, although a considerable number of them are still outside the target set. We need a clear obligation for Member States to improve these indicators. Recently, we have said a lot in the European Parliament about the necessity of strengthening the internal market. The internal market will not, however, function properly if the legislation which is the foundation of a correctly functioning internal market is not transposed properly and on time.
The internal market must also gain the support of our citizens. Therefore, I endorse the rapporteur's suggestion to hold an annual internal market forum, as well as the suggestion of an 'internal market test', which is a suggestion to check legislation from the point of view of the four freedoms of the internal market: free flow of capital, goods, services and people.
in writing. - The Internal Market Scoreboard provides a useful overview of the application of Community rules in areas of vital importance to European consumers and businesses. Unfortunately, Scotland does not as yet feature as an independent country on the scoreboard. I consider it essential that the Scottish parliament gains full powers in those areas currently reserved to London; when that happens, I am confident that Scotland will feature amongst the Member States implementing measures for the benefit of consumers and businesses.
in writing. - I fully support the concept of the Internal Market Scoreboard as a tool for measuring the success of the single market. This is an essential tool for communicating how Member States treat European law. It also shows that the burden of over-regulation, which often tarnishes the image of the EU, is often not the fault of any EU institution but of the Member State itself. There is a lesson to be learned here and greater transparency is needed in future.
Mr President, an effectively working internal market is reliant on satisfied consumers who have confidence in it. European consumers are vitally important as we move from recession into growth. The reports we have adopted raise important issues regarding how to improve consumer protection and the functioning of the internal market, which I supported during the Committee's deliberations and in today's vote. I will mention three of these. Firstly, the Internal Market Scoreboard is a welcome tool. Its five main indicators are surely crucial in evaluating how the internal market is functioning generally and from the point of view of consumers. I think we should support the idea that in future, the scoreboard should incorporate information on the implementation of internal market legislation in Member States that are still found wanting. We need to dispense with the 'cherry picking' mentality. Secondly, I am surprised at the very negative attitude of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament to the proposed internal market test. This is probably due to a mistaken conclusion, for the test could also act to promote specifically social and environmental objectives. That is surely what the entire integration process is about: the economy and a viable internal market are made to serve more general goals. History has shown the wisdom of the Schuman Declaration. Thirdly, I would like to express my support for the development of remedies to ensure the legal protection of consumers. In Finland, our system for the outofcourt settlement of consumer disputes and the consumer ombudsman institution work very well. The Commission needs to conduct an intensive dialogue with the Member State authorities to ensure the spread of good practices. Nevertheless, we need to remember that if consumer protection and the internal market are to be strengthened, aware and active consumers are more important than official monitoring and legal protection.
A healthy internal market is crucial if there is to be sound competition and the economic development that comes with it. However, if this is to become a reality, Community directives need to be adopted by all Member States in the same way, without exceptions.
The Internal Market Scoreboard and the Consumer Panel have a crucial role in improving the functioning of the internal market. Although we are on the right track, we are still a long way from achieving all the objectives outlined for a more efficient internal market. Everyone therefore needs to make an effort, including national parliaments, which have a very important and decisive role.
in writing. - I finally decided to vote against the report because we failed in eliminating Article 10 from the text. The maintenance of this article is crucial because it calls for establishing systematic 'internal market tests' in order to verify ex ante whether EU legislative proposals comply with all internal market rules.
As a result of a problem with the voting machine, my intended vote was not recorded.
I therefore declare that I voted in favour of all the points on which voting took place in the present session.